DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on December 20, 2021. Claims 32 and 60-61 are amended, Claim 37 are cancelled, and presents arguments, and is hereby acknowledged. Claims 32-36 and 38-61 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed on December 20, 2021 have been fully considered.
Rejection under 35 U.S.C. § 101 on Claim 61 is withdrawn.
Regarding limitations of Claims of  the instant case in view of the amended Claims and upon further consideration, a new ground(s) of rejection, necessitated by the amendments is made in view of different interpretation of the previously applied references and new prior art as presented in this Office action. Therefore, Applicant’s arguments are moot. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 32-61 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100100275 A1 (mian), in view of Schlake, B.W., Todorovic, S., Edwards, J.R., Hart, J.M., Ahuja, N. and Barkan, C.P., 2010. Machine vision condition monitoring of heavy-axle load railcar structural underframe components. Proceedings of the Institution of Mechanical Engineers, Part F: Journal of Rail and Rapid Transit, 224(5), pp.499-511 (Schlake) and in further view of Marino, F., Distante, A., Mazzeo, P.L. and Stella, E., 2007. A real-time visual inspection system for railway maintenance: automatic hexagonal-headed bolts detection. IEEE Transactions on Systems, Man, and Cybernetics, Part C (Applications and Reviews), 37(3), pp.418-428 (Marino) and US 20180300576 A1 (Dalyac).
Regarding Claims 32 and 60-61, Mian teaches:
A method for recognizing at least one object of a mobile unit in a digital image showing at least one partition of the mobile unit, by using a method for machine learning, which comprises the following steps of: categorizing, by using the machine learning in a categorization step, the digital image which shows the partition of the mobile unit, with a category; the category being assigned to the digital image out of a predetermined list of categories, wherein the predetermined list of categories represents objects of a component assembly of the mobile unit; determining, by using the machine learning in a detection step, the at least one object of the mobile unit in a categorized digital image and a location of the at least one object in the categorized digital image; and/or classifying, by using the machine learning in a segmentation step, positions in the categorized digital image such that it is determined whether at a respective position of the categorized digital image a part of the at least one object is present or not (Mian: Figs. 1-3, a system and method that uses captured images to perform image analysis for object identifications or classifications in terms of objects and locations/positions; evaluate actions and notification based on the classified object on a rail system; image analysis includes segmentation, region definition, and diagnostics using neural networks and etc.).
Mian does not illustrate explicitly on image segmentation, object detection, locations/positions of object and defects. However, Schlake teaches (Schlake: Section 4, image is multi-scale segmented, the different objects are identified, e.g. Figs. 5-6; once the target object and location/position within the image identified; furthermore, segmented object region is further segmented into sub-regions for defect detection through recursively searching of sub-regions (i.e. defects are different objects as the center still vs. crack & breaks); segmented objects/partitions may be categorized as center still, crossties, cross-bearers in Figs. 4-6, which implies that objects are segmented based on their characteristics/types in considering fault detection category); 
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Mian with on image segmentation, object detection, locations/positions of object and defects as further taught by Schlake. The advantage of doing so is to provide a mechanism to access structural components based on machine vision technology for automated preventive maintenance process (Schlake: Abstract).
Mian does not illustrate explicitly on machine learning process for railway maintenance. However, Marino teaches (Marino: Fig. 2).

Main does not teach explicitly on object labeling in a dataset. However, Dalyac teaches (Dalyac: Figs. 1-5, labelling an image dataset based on neural network).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Mian with object labeling in a dataset as further taught by Dalyac. The advantage of doing so is to provide a mechanism image labelling to assist creating and/or updating training dataset for machine learning with efficiency (Dalyac: [0002]-[0004]).
Regarding Claim 33, Mian as modified teaches all elements of Claim 32. Mian as modified further teaches:
The method according to claim 32, which further comprises allocating in the categorization step an allocation of the partition of the mobile unit, which is shown in the digital image, in respect to the mobile unit (Schlake: Section 4, segmentation through partition of image into regions and region into sub-regions).
Regarding Claim 34, Mian as modified teaches all elements of Claim 32. Mian as modified further teaches:
The method according to claim 32, which further comprises: identifying in the categorization step in the digital image the at least one object of the mobile unit; and assigning a probability of identification to at least one identified object (Marino: Section It is also noted this is standard classification step in a typical neural network based classification system).
Regarding Claim 35, Mian as modified teaches all elements of Claims 32/34. Mian as modified further teaches:
The method according to claim 34, which further comprises performing the categorization step by assigning the category to the digital image by using the probability of identification of the at least one identified object (Marino: Section V. It is also noted this is standard classification step in a typical neural network based classification system).
Regarding Claim 36 Mian as modified teaches all elements of Claims 32/34. Mian as modified further teaches:
Claim 36 (new). The method according to claims 34, which further comprises: performing a categorization in the categorization step in case of an identification of several objects and of an assignment of the probability of identification for each identified object of several identified objects by using all assigned probabilities of identification of all the identified objects; and assigning in the categorization step the category to the digital image, wherein the category refers to the identified object with a highest probability of identification (Marino: Section V. It is also noted this is standard classification step in a typical neural network based classification system).
Regarding Claim 37, Mian as modified teaches all elements of Claim 32. Mian as modified further teaches:
The method according to claim 32, which further comprises selecting the category that is assignable to the digital image out of a predetermined list of categories, identified the center still of railcar and cracks and breaks).
Regarding Claim 38, Mian as modified teaches all elements of Claim 32. Mian as modified further teaches:
The method according to claim 32, wherein the category that is assignable to the digital image is an object identifier of the object of the mobile unit (Schlake: Section 4; Marino: Figs. 4-5).
Regarding Claim 39, Mian as modified teaches all elements of Claim 32. Mian as modified further teaches:
The method according to claim 32, which further comprises selecting in the detection step several sub-images in the categorized digital image, wherein a location of each selected sub-images in the categorized digital image is defined (Schlake: Section 4, Object of center still and further segment the center still for objects of crack and break).
Regarding Claim 40, Mian as modified teaches all elements of Claims 32/39. Mian as modified further teaches:
The method according to claim 39, which further comprises using in the detection step a method of a sliding window to select the several sub-images in the categorized digital image (Marino: Section III, combination of exhaustive search and jump search).
Regarding Claim 41, Mian as modified teaches all elements of Claims 32/39. Mian as modified further teaches:
combination of exhaustive search and jump search for image regions of object bolts).
Regarding Claim 42, Mian as modified teaches all elements of Claims 32/39. Mian as modified further teaches:
The method according to claim 39, which further comprises determining in the detection step the location of the object in the categorized digital image by using defined locations of the sub-images in which the object was recognized (Schlake: Section 4).
Regarding Claim 43, Mian as modified teaches all elements of Claim 32. Mian as modified further teaches:
The method according to claim 32, which further comprises marking an identified object in the categorized digital image (Marino: Fig. 2, it is merely training model updating processing in a machine learning system).
Regarding Claim 44, Mian as modified teaches all elements of Claim 32. Mian as modified further teaches:
The method according to claim 32, which further comprises assigning in the segmentation step at least one parameter to each pixel of the categorized digital image, wherein the parameter specifies if a respective pixel represents a part of the identified object or not (Schlake: Section 4, a pixel based multi-scale segmentation process).
Regarding Claim 45, Mian as modified teaches all elements of Claim 32. Mian as modified further teaches:

Regarding Claim 46, Mian as modified teaches all elements of Claims 32/45. Mian as modified further teaches:
The method according to claim 45, which further comprises comparing a determined visual description property of the identified object with at least one predetermined reference visual description property (Schlake: Section 4: object identification using a known model).
Regarding Claim 47, Mian as modified teaches all elements of Claims 32/45-46. Mian as modified further teaches:
The method according to claim 46, which further comprises: detecting at least one abnormality if a predetermined condition is fulfilled or not fulfilled as a result of a comparison; and/or issuing at least one warning if the predetermined condition is fulfilled or not fulfilled as a result of the comparison (Mian: Fig. 3).
Regarding Claim 48, Mian as modified teaches all elements of Claim 32. Mian as modified further teaches:
The method according to claim 32, wherein the mobile unit is a track-bound vehicle (Schlake: Section 4).
Regarding Claim 49, Mian as modified teaches all elements of Claim 32. Mian as modified further teaches:
segmented object images maybe center still and other bogie components).
Regarding Claim 50, Mian as modified teaches all elements of Claim 32. Mian as modified further teaches:
The method according to claim 32, wherein the machine learning is a method selected from the group consisting of: supervised learning, semi- supervised learning, unsupervised learning, reinforcement learning and active learning (Marino: Fig. 2).
Regarding Claim 51, Mian as modified teaches all elements of Claim 32. Mian as modified further teaches:
The method according to claim 32, wherein the digital image is an image taken from a high resolution camera positioned at a non-unit-borne location, while the mobile unit passes the high resolution camera (Mian: Fig. 1).
Regarding Claim 52, Mian as modified teaches all elements of Claim 32. Mian as modified further teaches:
The method according to claim 32, wherein the method is executed on a mobile device (Mian: Fig. 1, modern mobile device encompasses many features and capabilities of previous desk and server systems).
Regarding Claim 53, Mian as modified teaches all elements of Claim 32. Mian as modified further teaches:
The method according to claim 32, wherein the method is used for an automatic visual inspection of the mobile unit, and the at least one object of the mobile unit is 
Regarding Claim 54, Mian as modified teaches all elements of Claim 32. Mian as modified further teaches:
The method according to claim 32, wherein the method is used for a recognition of an abnormality in respect to an identified object wherein the identified object is evaluated by using the categorized digital image or a classified categorized digital image in such a way that it is determined if a respective image complies or not complies with at least one predefined criterion (Mian: Figs. 1-3, Schlake: Section 4 and Fig. 9).
Regarding Claim 55, Mian as modified teaches all elements of Claim 32. Mian as modified further teaches:
The method according to claim 32, wherein the method is used for checking a result of an alternative method for recognizing the at least one object of the mobile unit, wherein both the method and the alternative method are executed on a same object (Mian: Figs. 1-3, using dual cameral systems for image and thermal info).
Regarding Claim 56, Mian as modified teaches all elements of Claims 32/55. Mian as modified further teaches:
The method according to claim 55, wherein the checking is solely performed in case at least one of the method or the alternative method detects an abnormality (Mian: Figs. 1-3, one can choose to fuse both methods or rely on one method).
Regarding Claim 57, Mian as modified teaches all elements of Claim 32. Mian as modified further teaches:
it is noted that claimed method is one of typical training method for a machine learning system).
Regarding Claim 58, Mian as modified teaches all elements of Claim 32/57. Mian as modified further teaches:
The method according to claim 57, wherein the digital image of the training data pair is: a real image of the mobile unit; and/or a synthetic digital image derived from CAD-data of the mobile unit; and/or a synthetic digital image derived from a transformation operation of the real image of the mobile unit (Marino: Fig. 2, it is noted that claimed method is one of typical training model generation for a machine learning system).
Regarding Claim 59, Mian as modified teaches all elements of Claim 32/57-58. Mian as modified further teaches:
The method according to claim 58, wherein the transformation operation is an operation selected from the group consisting of: translation, rotation, shearing, filtering, lighting filtering, noising filtering, perspective warping, color change, change in color image acquisition and preprocessing).
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571)270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ZHITONG CHEN/
Primary Examiner, Art Unit 2649